Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 3/31/2021. Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on behalf of this case on 3/31/2021, has been considered by the examiner. 
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) providing suggestions to a user based on information known or gathered about the user.  The idea of providing suggestions to a user based on information known or gathered about the user is a mental process as well as a fundamental economic practice, which is in the groupings of certain method of organizing human activities.  Since the claims recite a mental process or a certain 
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1) Adding the words “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as recited in the claims:  
	(a) software running a computer performing steps (see claims 1-20)
	(2) Adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).  Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1-20)
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims: generally linking the use of the judicial exception to the driving in a vehicle environment or field of use (see claims 1-20)
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of inventive concept (significantly more) in that the claims merely recite: 

	(a) automating mental tasks (see claims 1-20) (see July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375 ).  
	(b) receiving or transmitting date over a network, e.g. using the Internet to gather data (see claims 1-20) (see MPEP 2106.05(d) well-understood, routine, conventional activity [R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more (inventive concept) step as detailed above. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 6, Applicant recites wherein the control unit acquires past data in which the number of occupants of the vehicle heading for the facility is associated with staying at the facility, and estimates current and future congestion information of the facility based on the acquired past data. There is insufficient antecedent basis for the limitation, the number of occupants, in the claim (e.g. the limitation of number of occupants is not previously recited in the claim or the claim from which it depends).  For purposes of this examination, the Examiner will interpret the claim as follows: wherein the control unit acquires past data in which a number of occupants of the vehicle heading for the facility is associated with staying at the facility, and estimates current and future congestion information of the facility based on the acquired past data.
	Further claim 7 is rejected based on its dependency on claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
	It is additionally noted that claims 13 and 19 recite substantially the same subject matter as discussed above and are accordingly along with their dependents 14 and 20 rejected under the same grounds as discussed above. 
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8. 	Claim 8 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	As per claim 8, Applicant recites an information processing system, comprising: the information processing device according to claim 1; and the vehicle that provides the information processing device with the traveling information and location information. 
	A test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends (35 U.S.C. 112, fourth paragraph), or in other words, that it shall not conceivably be infringed by anything which would not also infringe the basic claim. 

	Further for example, the dependent claim (the system) could conceivably be infringed by mere possession of the device without performing any of the particular device steps at all of claim 1, thereby infringing the dependent claim (the system) without necessarily infringing the independent claim (the device), therefore the dependent claim does not require all the elements of the independent claim. 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
12.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	-a control unit that acquires traveling information and location information of a vehicle acquired based on past traveling of at least one vehicle for one occupant of the vehicle, the vehicle included in the at least one vehicle, generates preference information of the one occupant based on the traveling information and the location information that are acquired, and determines destination information based on the preference information of the occupant when the control unit determines that an occupant who is on board the vehicle is the one occupant who has boarded the vehicle in the past and the preference information is generated for the occupant (see claim 1)
	-the control unit generates display information for superimposing and displaying a location of the facility on a map based on the location information of the facility (claim 2)
	-control unit optimizes the display information based on at least either of occupant information of the occupant of the vehicle and evaluation information of the facility (see claim 3)
	-wherein the control unit determines service information related to a service that is provided at the facility and matches occupant information of the occupant of the vehicle (see claim 4)
	-wherein the control unit executes reservation processing with the facility based on the determined service information (see claim 5)
	-wherein the control unit acquires past data in which the number of occupants of the vehicle heading for the facility is associated with staying time at the facility, and estimates current and future congestion information of the facility based on the acquired past data (see claim 6)
	-wherein the control unit determines, based on the estimated congestion information, time when the vehicle that guides the occupant arrives the facility or a waiting time at the facility occurring after the vehicle that guides the occupant arrives the facility such that occurrence of the waiting time at the facility is avoided (see claim 7)
	- a control unit that acquires traveling information and location information of a vehicle acquired based on past traveling of at least one vehicle for one occupant of the vehicle, the vehicle included in the at least one vehicle, generates preference information of the one occupant based on the traveling information and the location information that are acquired, and determines destination information based on the preference information of the occupant when the control unit determines that an occupant who is on board the vehicle is the one occupant who has boarded the vehicle in the past and the preference information is generated for the occupant (see claim 15)
	-the control unit generates display information for superimposing and displaying a location of the facility on a map based on the location information of the facility (see claim 16)
	-wherein the control unit optimizes the display information based on at least either of occupant information of the occupant of the vehicle and evaluation information of the facility (see claim 17)
	-wherein the control unit determines service information related to a service that is provided at the facility and matches occupant information of the occupant of the vehicle (see claim 18)
	-wherein the control unit acquires past data in which the number of occupants of the vehicle heading for the facility is associated with staying time at the facility, and estimates current and future congestion information of the facility based on the acquired past data (see claim 19)
	-wherein the control unit determines, based on the estimated congestion information, time when the vehicle that guides the occupant arrives the facility or a waiting time at the facility occurring after the vehicle that guides the occupant arrives the facility such that occurrence of the waiting time is avoided (see claim 20)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
From review of the specification the following appears to be the corresponding structure in the specification: stored software running on a computer, see paragraph 0096 below. 
	Paragraph 096- Alternatively, the disclosure according to the embodiment can also be realized as a non-transitory computer-readable medium that stores a program executable by one or more processors to cause the information processing device 10 according to the embodiment, for example, to execute each function. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roelle et al. (United States Patent Application Publication Number: US 2015/0233727) further in view of Werner et al. (United States Patent Application Publication Number: US 2019/0301880). 

	As per claim 1, Roelle teaches An information processing device, comprising (see abstract and paragraph 0018, Examiner’s note: a vehicle assistance device for a driver includes a control unit for generating data that indicates information with respect to the occurrence of an event along a route of a vehicle). 
	 a unit that acquires traveling information and location information of a vehicle acquired based on past traveling of at least one vehicle for one occupant of the vehicle, the vehicle included in the at least one vehicle, generates preference information of the one occupant based on the traveling information and the location information that are acquired, and determines destination information based on the preference information of the occupant when the unit determines that an occupant who is on board the vehicle is the one occupant who has boarded the vehicle in the past and the preference information is generated for the occupant (see paragraphs 0008, 0021, 0018, 0028, and 0023, Examiner’s note: a system that includes a control unit that estimates a route based on historical information about the driver and also personalizes information based on the driver or based on the occupants of the vehicle). 
	While Roelle clearly teaches a control unit performing the above functions and that this control unit is programmable (see paragraph 0018 and claim 15), Roelle does not expressly teach the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed. 
control unit as claimed (see paragraphs 0004, 0006, and 0051, Examiner’s note: software stored on a computer readable medium being executed by a computer to perform functions). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roelle with the aforementioned teachings from Werner et al. with the motivation of providing a common way to have functions performed in a computer environment through software running on a computer (see Werner et al. paragraphs 0004, 0006, and 0051), when Roelle practically suggests as much by teaching that a programmable control unit is performing the functions (see Roelle paragraphs 0018 and claim 15). 
	As per claim 2, Roelle teaches
	wherein: the destination information includes location information of a facility that reflects a preference of the occupant based on the preference information; and the unit generates display information for superimposing and displaying a location of the facility on a map based on the location information of the facility (see paragraphs 0011, 0013, 0028, 0033, and abstract, Examiner’s note: displaying information of interest along a route based on preference information). 
control unit as claimed. 
	However, Werner et al. which is in the art of navigation systems tracking user driver routes (see title and abstract) teaches the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed (see paragraphs 0004, 0006, and 0051, Examiner’s note: software stored on a computer readable medium being executed by a computer). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roelle in view of Werner et al. with the aforementioned teachings from Werner et al. with the motivation of providing a common way to have functions performed in a computer environment through software running on a computer (see Werner et al. paragraphs 0004, 0006, and 0051), when Roelle practically suggests as much by teaching that a programmable control unit is performing the functions (see Roelle paragraphs 0018 and claim 15). 
	As per claim 3, Roelle teaches
	wherein the unit optimizes the display information based on at least either of occupant information of the occupant of the vehicle and evaluation information of the facility (see paragraphs 0008, 0013, 0028, and 0033-0034, Examiner’s note: as shown in these paragraphs the display can be based on information of the facility or the occupant of the vehicle, either driver or passenger, though only one of the above is required by the claims). 
	While Roelle clearly teaches a control unit performing the above functions and that this control unit is programmable (see paragraph 0018 and claim 15), Roelle does not expressly teach the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed. 
	However, Werner et al. which is in the art of navigation systems tracking user driver routes (see title and abstract) teaches the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed (see paragraphs 0004, 0006, and 0051, Examiner’s note: software stored on a computer readable medium being executed by a computer). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roelle in view of Werner et al. with the aforementioned teachings from Werner et al. with the motivation of providing a common way to have functions performed in a computer environment through software running on a computer (see Werner et al. paragraphs 0004, 0006, and 0051), when Roelle practically suggests as much by teaching that a programmable control unit is performing the functions (see Roelle paragraphs 0018 and claim 15). 
	As per claim 4, Roelle teaches
	wherein the unit determines service information related to a service that is provided at the facility and matches occupant information of the occupant of the vehicle (see paragraphs 0033-0034, 0028, and 0013, Examiner’s note: provides information of interest to the occupant of the vehicle as well as allows the user to pay for parking or provide predicted prices or advance reservations to the facility). 
	While Roelle clearly teaches a control unit performing the above functions and that this control unit is programmable (see paragraph 0018 and claim 15), Roelle does not expressly teach the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed. 
	However, Werner et al. which is in the art of navigation systems tracking user driver routes (see title and abstract) teaches the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed (see paragraphs 0004,0006, and 0051, Examiner’s note: software stored on a computer readable medium being executed by a computer). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roelle in view of Werner et al. with the aforementioned teachings from Werner et al. with the motivation of providing a common way to have functions performed in a computer environment through 
	As per claim 5, Roelle teaches
	wherein the unit executes reservation processing with the facility based on the determined service information (see paragraphs 0013 and 0033-0034, Examiner’s note: teaches a user can pay for parking or advance reservations for a place displayed). 
	While Roelle clearly teaches a control unit performing the above functions and that this control unit is programmable (see paragraph 0018 and claim 15), Roelle does not expressly teach the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed. 
	However, Werner et al. which is in the art of navigation systems tracking user driver routes (see title and abstract) teaches the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed (see paragraphs 0004,0006, and 0051, Examiner’s note: software stored on a computer readable medium being executed by a computer). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roelle in view of Werner et al. with the aforementioned teachings from Werner et al. with the motivation of providing 

	As per claim 6, Roelle teaches 
	wherein the unit acquires past data in which the number of occupants of the vehicle heading for the facility is associated with staying time at the facility, (see paragraph 0008, Examiner’s note: predicted destination based on past data). 
	 and estimates current and future congestion information of the facility based on the acquired past data (see paragraphs 0009 and 0013, Examiner’s note: determines delay, capacity, and waiting times at a user’s predicted destination (user’s destination is predicted in paragraph 0008)). 
	While Roelle clearly teaches a control unit performing the above functions and that this control unit is programmable (see paragraph 0018 and claim 15), Roelle does not expressly teach the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed. 
	However, Werner et al. which is in the art of navigation systems tracking user driver routes (see title and abstract) teaches the structure of the “control unit” control unit as claimed (see paragraphs 0004,0006, and 0051, Examiner’s note: software stored on a computer readable medium being executed by a computer). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roelle in view of Werner et al. with the aforementioned teachings from Werner et al. with the motivation of providing a common way to have functions performed in a computer environment through software running on a computer (see Werner et al. paragraphs 0004, 0006, and 0051), when Roelle practically suggests as much by teaching that a programmable control unit is performing the functions (see Roelle paragraphs 0018 and claim 15) is known. 
	As per claim 7, Roelle teaches
	wherein the unit determines, based on the estimated congestion information, time when the vehicle that guides the occupant arrives the facility or a waiting time at the facility occurring after the vehicle that guides the occupant arrives the facility such that occurrence of the waiting time at the facility is avoided (see paragraphs 0009 and 0013, Examiner’s note: determines delay, capacity, and waiting times at a user’s predicted destination (user’s destination is predicted in paragraph 0008).  So given this displayed information at the vehicle assistance device a user can make their own decision to go or skip the destination or go at another time “such that occurrence of the waiting time at the facility is avoided”).
control unit as claimed. 
	However, Werner et al. which is in the art of navigation systems tracking user driver routes (see title and abstract) teaches the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed (see paragraphs 0004,0006, and 0051, Examiner’s note: software stored on a computer readable medium being executed by a computer). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roelle in view of Werner et al. with the aforementioned teachings from Werner et al. with the motivation of providing a common way to have functions performed in a computer environment through software running on a computer (see Werner et al. paragraphs 0004, 0006, and 0051), when Roelle practically suggests as much by teaching that a programmable control unit is performing the functions (see Roelle paragraphs 0018 and claim 15). 
	As per claim 8, Roelle teaches An information processing system, comprising: (see abstract and paragraph 0018, Examiner’s note: a vehicle assistance device for a driver includes a control unit for generating data that indicates information with respect to the occurrence of an event along a route of a vehicle).
	the information processing device according to claim 1; (see paragraphs 0008, 0021, 0018, 0028, and 0023, Examiners note: a system that includes a control unit that estimates a route based on historical information about the driver and also personalizes information based on the driver or based on the occupants of the vehicle).
	and the vehicle that provides the information processing device with the traveling information and the location information (see paragraph 0018, Examiner’s note: the device is installed in a vehicle). 
	As per Roelle claim 9, teaches (see abstract and paragraph 0018, Examiner’s note: a vehicle assistance device for a driver includes a control unit for generating data that indicates information with respect to the occurrence of an event along a route of a vehicle).
	acquiring traveling information and location information of a vehicle acquired based on past traveling of at least one vehicle for one occupant of the vehicle, the vehicle included in the at least one vehicle; generating preference information of the one occupant based on the traveling information and the location information that are acquired; determining whether an occupant who is on board the vehicle is the one occupant who has boarded the vehicle in the past and the preference information is generated for the occupant; and determining destination information based on the preference information of the occupant when the information processing device determines that the occupant who is on board the vehicle is the one occupant who has boarded the vehicle in the past and the preference information is generated for the occupant (see paragraphs 0008, 0021, 0018, 0028, and 0023, Examiners note: a system that includes a control unit that estimates a route based on historical information about the driver and also personalizes information based on the driver or based on the occupants of the vehicle).
Rochelle clearly teaches a control unit performing the above functions and that this control unit is programmable (see paragraph 0018 and claim 15), Roelle does not expressly teach the structure of A program that causes an information processing device to execute operations comprising:
	However, Werner et al. which is in the art of navigation systems tracking user driver routes (see title and abstract) teaches the structure of A program that causes an information processing device to execute operations comprising (see paragraphs 0004,0006, and 0051, Examiner’s note: software stored on a computer readable medium being executed by a computer). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roelle et al. with the aforementioned teachings from Werner et al. with the motivation of providing a common way to have functions performed in a computer environment through software running on a computer (see Werner et al. paragraphs 0004, 0006, and 0051), when Roelle practically suggests as much by teaching that a programmable control unit is performing the functions (see Roelle paragraphs 0018 and claim 15). 

	As per claim 10, Roelle teaches
	wherein: the destination information includes location information of a facility that reflects a preference of the occupant based on the preference information; and the operations include generating display information for superimposing and displaying a location of the facility on a map based on the location information of the facility (see paragraphs 0011, 0013, 0028, 0033, and abstract, Examiner’s note: displaying information of interest along a route based on preference information).
	As per claim 11, Roelle teaches
	wherein the operations include optimizing the display information based on at least either of occupant information of the occupant of the vehicle and evaluation information of the facility (see paragraphs 0008, 0013, 0028, and 0033-0034, Examiner’s note: as shown in these paragraphs the display can be based on information of the facility or the occupant of the vehicle, either driver or passenger, though only one of the above is required by the claims).
	As per claim 12, Roelle teaches
	wherein the operations include determining service information related to a service that is provided at the facility and matches occupant information of the occupant of the vehicle (see paragraphs 0033-0034, 0028, and 0013, Examiner’s note: provides 
	As per claim 13, Roelle teaches
	wherein the operations include acquiring past data in which the number of occupants of the vehicle heading for the facility is associated with staying time at the facility, (see paragraph 0008, Examiner’s note: predicted destination based on past data).
	and estimating current and future congestion information of the facility based on the acquired past data (see paragraphs 0009 and 0013, Examiner’s note: determines delay, capacity, and waiting times at a user’s predicted destination (user’s destination is predicted in paragraph 0008)).
	As per claim 14, Roelle teaches
	wherein the operations include determining, based on the estimated congestion information, time when the vehicle that guides the occupant arrives the facility or a waiting time at the facility occurring after the vehicle that guides the occupant arrives the facility such that occurrence of the waiting time is avoided (see paragraphs 0009 and 0013, Examiner’s note: determines delay, capacity, and waiting times at a user’s predicted destination (user’s destination is predicted in paragraph 0008).  So given this displayed information at the vehicle assistance device a user can make their own decision to go or skip the destination or go at another time “such that occurrence of the waiting time at the facility is avoided”).
	As per claim 15, Roelle teaches A vehicle, comprising (see paragraph 0018, Examiner’s note: vehicle assistance device is installed in a vehicle). 
	a unit that acquires traveling information and location information of a vehicle acquired based on past traveling of at least one vehicle for one occupant of the vehicle, the vehicle included in the at least one vehicle, generates preference information of the one occupant based on the traveling information and the location information that are acquired, and determines destination information based on the preference information of the occupant when the unit determines that an occupant who is on board the vehicle is the one occupant who has boarded the vehicle in the past and the preference information is generated for the occupant (see paragraphs 0008, 0021, 0018, 0028, and 0023, Examiners note: a system that includes a control unit that estimates a route based on historical information about the driver and also personalizes information based on the driver or based on the occupants of the vehicle). 
	While Roelle clearly teaches a control unit performing the above functions and that this control unit is programmable (see paragraph 0018 and claim 15), Roelle does not expressly teach the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed. 
	However, Werner et al. which is in the art of navigation systems tracking user driver routes (see title and abstract) teaches the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed (see 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roelle with the aforementioned teachings from Werner et al. with the motivation of providing a common way to have functions performed in a computer environment through software running on a computer (see Werner et al. paragraphs 0004, 0006, and 0051), when Roelle practically suggests as much by teaching that a programmable control unit is performing the functions (see Roelle paragraphs 0018 and claim 15). 
	As per claim 16, Roelle teaches
	wherein: the destination information includes location information of a facility that reflects a preference of the occupant based on the preference information; and the unit generates display information for superimposing and displaying a location of the facility on a map based on the location information of the facility (see paragraphs 0011, 0013, 0028, 0033, and abstract, Examiner’s note: displaying information of interest along a route based on preference information). 
	While Roelle clearly teaches a control unit performing the above functions and that this control unit is programmable (see paragraph 0018 and claim 15), Roelle does not expressly teach the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed. 
control unit as claimed (see paragraphs 0004,0006, and 0051, Examiner’s note: software stored on a computer readable medium being executed by a computer). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roelle in view of Werner et al. with the aforementioned teachings from Werner et al. with the motivation of providing a common way to have functions performed in a computer environment through software running on a computer (see Werner et al. paragraphs 0004, 0006, and 0051), when Roelle practically suggests as much by teaching that a programmable control unit is performing the functions (see Roelle paragraphs 0018 and claim 15). 
	As per claim 17, Roelle teaches
	wherein the unit optimizes the display information based on at least either of occupant information of the occupant of the vehicle and evaluation information of the facility (see paragraphs 0008, 0013, 0028, and 0033-0034, Examiner’s note: as shown in these paragraphs the display can be based on information of the facility or the occupant of the vehicle, either driver or passenger, though only one of the above is required by the claims). 
control unit as claimed. 
	However, Werner et al. which is in the art of navigation systems tracking user driver routes (see title and abstract) teaches the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed (see paragraphs 0004,0006, and 0051, Examiner’s note: software stored on a computer readable medium being executed by a computer). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roelle in view of Werner et al. with the aforementioned teachings from Werner et al. with the motivation of providing a common way to have functions performed in a computer environment through software running on a computer (see Werner et al. paragraphs 0004, 0006, and 0051), when Roelle practically suggests as much by teaching that a programmable control unit is performing the functions (see Roelle paragraphs 0018 and claim 15). 
	As per claim 18, Rochelle teaches
	wherein the unit determines service information related to a service that is provided at the facility and matches occupant information of the occupant of the vehicle 
	While Roelle clearly teaches a control unit performing the above functions and that this control unit is programmable (see paragraph 0018 and claim 15), Roelle does not expressly teach the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed. 
	However, Werner et al. which is in the art of navigation systems tracking user driver routes (see title and abstract) teaches the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed (see paragraphs 0004,0006, and 0051, Examiner’s note: software stored on a computer readable medium being executed by a computer). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roelle in view of Werner et al. with the aforementioned teachings from Werner et al. with the motivation of providing a common way to have functions performed in a computer environment through software running on a computer (see Werner et al. paragraphs 0004, 0006, and 0051), when Roelle practically suggests as much by teaching that a programmable control unit is performing the functions (see Roelle paragraphs 0018 and claim 15) is known. 
	As per claim 19, Rochelle teaches
	wherein the unit acquires past data in which the number of occupants of the vehicle heading for the facility is associated with staying time at the facility, (see paragraph 0008, Examiner’s note: predicted destination based on past data).
	 and estimates current and future congestion information of the facility based on the acquired past data (see paragraphs 0009 and 0013, Examiner’s note: determines delay, capacity, and waiting times at a user’s predicted destination (user’s destination is predicted in paragraph 0008)). 
	While Roelle clearly teaches a control unit performing the above functions and that this control unit is programmable (see paragraph 0018 and claim 15), Roelle does not expressly teach the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed. 
	However, Werner et al. which is in the art of navigation systems tracking user driver routes (see title and abstract) teaches the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed (see paragraphs 0004,0006, and 0051, Examiner’s note: software stored on a computer readable medium being executed by a computer). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roelle in view of Werner et 
	As per claim 20, Rochelle teaches
	wherein the unit determines, based on the estimated congestion information, time when the vehicle that guides the occupant arrives the facility or a waiting time at the facility occurring after the vehicle that guides the occupant arrives the facility such that occurrence of the waiting time is avoided (see paragraphs 0009 and 0013, Examiner’s note: determines delay, capacity, and waiting times at a user’s predicted destination (user’s destination is predicted in paragraph 0008).  So given this displayed information at the vehicle assistance device a user can make their own decision to go or skip the destination or go at another time “such that occurrence of the waiting time at the facility is avoided”).
	While Roelle clearly teaches a control unit performing the above functions and that this control unit is programmable (see paragraph 0018 and claim 15), Roelle does not expressly teach the structure of the “control unit” interpreted under 112 f/sixth above of stored software running on a computer performing the functions or more specifically the control unit as claimed. 
control unit as claimed (see paragraphs 0004, 0006, and 0051, Examiner’s note: software stored on a computer readable medium being executed by a computer). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Roelle in view of Werner et al. with the aforementioned teachings from Werner et al. with the motivation of providing a common way to have functions performed in a computer environment through software running on a computer (see Werner et al. paragraphs 0004, 0006, and 0051), when Roelle practically suggests as much by teaching that a programmable control unit is performing the functions (see Roelle paragraphs 0018 and claim 15). 

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Inoue (United States Patent Application Publication Number: US 2016/0033291) teaches a system that accumulates the travel history of a vehicle (see abstract) 
	b.	Takahashi et al. (United States Patent Application Publication Number: US 2017/0031364) teaches a navigation device for autonomously driving vehicle (see abstract) 
Jung et al. (United States Patent Number: US 9,797,737) teaches providing status information related to information displayed on a map (see abstract) 
	d.	Djuric et al. (United States Patent Application Publication Number: US 2018/0137593) teaches personalizing ride experience based on contextual ride usage data (see abstract) 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.


/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621